Citation Nr: 1721859	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  14-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel








INTRODUCTION

The Veteran had active service in the Philippine Commonwealth Army from December 1941 to September 1942, and from February 1945 to May 1946.  He was a prisoner of war in the Philippines from April 1942 to September 1942.  He died in February 2014.  The appellant was married to the Veteran at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in February 2014, during the pendency of this appeal.  In the June 2014 statement of the case (SOC) the RO stated that in April 2014 the appellant filed a claim for death benefits including accrued benefits and she was therefore deemed the substitute for the Veteran's appeal.  In August 2014, the appellant submitted a VA Form 9, Appeal to Board of Veterans' Appeals, and requested a Board hearing at the RO (Travel Board hearing).  

The Board finds that prior to an adjudication of the claim, the appellant must be afforded an opportunity for a Board hearing.  Because the RO schedules Board hearings conducted at the RO, including Travel Board hearings, a remand is necessary to schedule the Veteran for a Travel Board hearing.  38 U.S.C.A. § 7107 (b); 38 C.F.R. § 20.700 (a).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a Travel Board hearing before a Veterans Law Judge at the RO.  The appellant should be notified in writing of the date, time, and location of the hearing.  Thereafter, return the case to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




